Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 1 of 25




       Exhibit 4
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 2 of 25




       Exhibit 5
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 3 of 25




       Exhibit 6
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 4 of 25




       Exhibit 7
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 5 of 25




       Exhibit 8
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 6 of 25




       Exhibit 9
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 7 of 25




       Exhibit 10
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 8 of 25




       Exhibit 11
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 9 of 25




       Exhibit 12
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 10 of 25




       Exhibit 13
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 11 of 25




       Exhibit 14
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 12 of 25




       Exhibit 15
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 13 of 25




       Exhibit 16
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 14 of 25




       Exhibit 17
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 15 of 25




       Exhibit 18
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 16 of 25




       Exhibit 19
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 17 of 25




       Exhibit 20
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 18 of 25




       Exhibit 21
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 19 of 25




       Exhibit 22
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 20 of 25




       Exhibit 23
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 21 of 25




       Exhibit 24
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 22 of 25




       Exhibit 25
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 23 of 25




       Exhibit 26
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 24 of 25




       Exhibit 27
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
Case 5:19-cv-01389-EJD Document 27-4 Filed 08/13/19 Page 25 of 25




       Exhibit 28
[DOCUMENT SOUGHT TO
   BE SEALED IN ITS
      ENTIRETY]
